               20-11585-jlg               Doc 9           Filed 08/06/20       Entered 08/06/20 14:07:27           Main Document
                                                                              Pg 1 of 5

                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Rachel Uchitel                                                                              Case No.    20-11585
                                                                                   Debtor(s)            Chapter     7



                                                           AMENDMENT COVER SHEET
                       Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:

                                                     Amended Schedule E/F to Include Additional Creditors




                                        NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
   Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), I certify that notice of the filing of the amendment(s) listed above has
                          been given this date to any and all entities affected by the amendment as follows:

                                                     Amended Schedule E/F to Include Additional Creditors



 Date: August 6, 2020                                                   /s/ Darren Aronow
                                                                        Darren Aronow 4094074
                                                                        Attorney for Debtor(s)
                                                                        Aronow Law, PC
                                                                        7600 Jericho Turnpike
                                                                        Suite 115
                                                                        Woodbury, NY 11797
                                                                        516-762-6700 Fax:516-303-0066
                                                                        darren@aronowlaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                  20-11585-jlg              Doc 9           Filed 08/06/20               Entered 08/06/20 14:07:27                             Main Document
                                                                                        Pg 2 of 5
 Fill in this information to identify your case:

 Debtor 1                   Rachel Uchitel
                            First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                       Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF NEW YORK

 Case number            20-11585
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Con Edison                                              Last 4 digits of account number         0034                                                           $846.47
              Nonpriority Creditor's Name
              4 Irving Place                                          When was the debt incurred?
              9th floor
              New York, NY 10003
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                            Contingent
                  Debtor 2 only                                            Unliquidated
                  Debtor 1 and Debtor 2 only                               Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                   Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                       Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                      Other. Specify   Utility company




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              53824                                                Best Case Bankruptcy
               20-11585-jlg                Doc 9          Filed 08/06/20                Entered 08/06/20 14:07:27                             Main Document
                                                                                       Pg 3 of 5
 Debtor 1 Rachel Uchitel                                                                                  Case number (if known)          20-11585

 4.2       Fashion Angel Enterprises                                 Last 4 digits of account number         1900                                                     $1,421.14
           Nonpriority Creditor's Name
           306 N. Milwaukee Street                                   When was the debt incurred?             2020
           Milwaukee, WI 53202
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                              Contingent
               Debtor 2 only                                              Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify   Account deficiency


 4.3       Gabriella Centurion                                       Last 4 digits of account number         UCHRAC                                                   $1,450.00
           Nonpriority Creditor's Name
           122 East 82nd Street                                      When was the debt incurred?             2019-2020
           Suite 1B
           New York, NY 10028
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                              Contingent
               Debtor 2 only                                              Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify   Medical

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Caine & Weiner                                                Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1699 East Woodfield Rd                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 ste 360
 Schaumburg, IL 60173
                                                               Last 4 digits of account number                     C/o David Hill

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.    Domestic support obligations                                                  6a.       $                          0.00
 Total
 claims
 from Part 1            6b.    Taxes and certain other debts you owe the government                          6b.       $                          0.00
                        6c.    Claims for death or personal injury while you were intoxicated                6c.       $                          0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                          0.00

                        6e.    Total Priority. Add lines 6a through 6d.                                      6e.       $                          0.00


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
               20-11585-jlg               Doc 9           Filed 08/06/20          Entered 08/06/20 14:07:27                      Main Document
                                                                                 Pg 4 of 5
 Debtor 1 Rachel Uchitel                                                                             Case number (if known)    20-11585
                                                                                                                        Total Claim
                        6f.   Student loans                                                            6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                    6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts        6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $                 3,717.61

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $                 3,717.61




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
    20-11585-jlg   Doc 9   Filed 08/06/20    Entered 08/06/20 14:07:27   Main Document
                                            Pg 5 of 5


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           CAINE & WEINER
                           1699 EAST WOODFIELD RD
                           STE 360
                           SCHAUMBURG, IL 60173


                           CON EDISON
                           4 IRVING PLACE
                           9TH FLOOR
                           NEW YORK, NY 10003


                           FASHION ANGEL ENTERPRISES
                           306 N. MILWAUKEE STREET
                           MILWAUKEE, WI 53202


                           GABRIELLA CENTURION
                           122 EAST 82ND STREET
                           SUITE 1B
                           NEW YORK, NY 10028
